Citation Nr: 0330645	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Jeffery Wood, Attorney at Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated since May 2000 
by the Department of Veteran Affairs (VA), Regional Office 
(RO) in Buffalo, New York, which denied the veteran 
entitlement to service connection for multiple sclerosis.  
In August 2000, the veteran filed a notice of disagreement, 
and; later that same month, the RO furnished the veteran a 
statement of the case.  In October 2000, the veteran was 
provided a personal hearing before a Hearing Officer at the 
RO.  In this regard, the Board notes that the completion of 
an appeal requires a timely filed notice of disagreement (in 
writing) and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991 & 2002); 38 C.F.R. § 20.200 (2000 &       
2003).  Thus, the veteran's testimony before the RO in 
October 2000, when reduced to writing, constituted a valid 
substantive appeal as to the matter currently on appeal.  
See Sondel v. Brown, 6 Vet. App. 218, 220 (1994); see also 
Tomlin v. Brown, 5 Vet. App. 355, 357 91993).  Accordingly, 
the veteran has perfected a timely appeal of the May 2000 
rating determination.

As will be explained in detail below, the Board construes 
the issue as listed on the cover page of this document.


REMAND

By a rating decision dated in April 1997, the RO originally 
denied the veteran's claim seeking entitlement to service 
connection for multiple sclerosis.  No timely appeal was 
filed in the one year following the date of mailing of 
notification of that unfavorable decision. 38 U.S.C.A. § 
7105(c) (West 1991 & 2002).

A request from the veteran to reopen his claim for service 
connection for multiple sclerosis was received by the RO in 
April 2000.  A rating decision dated in May 2000 denied the 
veteran's claim for service connection.  However, this 
rating decision, and the August 2000 Statement of the Case 
did not acknowledge that the claim had been finally 
adjudicated in April 1997.  While the October 2001 rating 
decision and the May 2002 Statement of the Case did indicate 
that the veteran's claim had been previously denied in April 
1997, none of the cited documents addressed the question of 
whether new and material evidence had been received to 
reopen the veteran's previously denied claim.  38 U.S.C.A. § 
5108 (West 1991 & 2002); 38 C.F.R. § 3.156(a) (2000 & 2002).  
Further, in the August 2000 and May 2002 Statements of the 
Case, the RO did not provide the laws and regulations 
governing the finality of prior unappealed rating decisions.  
As a result, the RO improperly considered the veteran's 
claim for service connection for multiple sclerosis on a de 
novo basis rather than as an attempt to reopen, which 
requires the submission of new and material evidence, 
thereby warranting remand for correction of this 
jurisdictional defect.  See, e.g., Fulkerson v. West, 12 
Vet. App. 268, 269-70 (1999) (per curiam) (setting aside a 
Board decision to enable the Board to observe the procedure 
required by law for reopening of final RO decisions) and 
(citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's request to reopen a previously denied claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for multiple 
sclerosis, there is nothing in the record that satisfies the 
notification requirements of the VCAA, and action by the RO 
is needed to satisfy those requirements.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 
F.3d. 1339 (Fed. Cir. 2003).  

Additionally, a review of the veteran's claims file shows 
that multiple attempts, as late as October 1991, by the RO 
to obtain the veteran's original service medical records for 
his period of active service from the National Personnel 
Records Center (NPRC) have been unsuccessful.  Service 
medical records on file related to his active service and 
considered by the RO in connection with the veteran's claim 
appear to be copies of his original service medical records 
that were obtained by the veteran from the NPRC in July 
2001.  A review of these medical records by a VA physician 
in December 2000 resulted in his concluding that changes in 
the veteran's visual acuity documented over a 3 year period 
as well as complaints referable to the veteran's right ankle 
and right hand in service evidenced a "relapsing-remitting 
neurologic illness."

In this context, the Board notes that when examined by a VA 
physician in February 2001 for neurological disorders, it 
was reported as a diagnostic impression that the veteran has 
multiple sclerosis since his symptoms involve right 
hemiparesis and hemisensory loss.  The examining physician 
added that "if there is any documentation in the service 
records that he had any sort of intermittent symptoms 
involving the right side... it would be as least as likely as 
not that this was the onset of his multiple sclerosis."

Thus, when during the course of review, it is determined 
that further evidence is essential for a proper appellate 
decision, the case must be remanded.  38 C.F.R. § 19.9 
(2002).  Such essential evidence includes medical evidence 
that is relevant to the veteran's claim.  Accordingly the RO 
should again attempt to obtain the veteran's complete 
original service medical records.

After such records are obtained, the veteran should be 
afforded another VA neurological examination to ascertain 
whether or not the veteran's multiple sclerosis had its 
onset in service or is otherwise attributable to service on 
a presumptive basis.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 
F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  With respect to the issue of whether 
new and material evidence has been 
received to reopen a previously denied 
claim of entitlement to service 
connection for multiple sclerosis, the 
RO should send the veteran a letter that 
complies with the notification 
requirements of the VCAA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and any other applicable 
legal precedent.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter, and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should request the veteran's 
complete service medical record from the 
NPRC.

3.  Thereafter, the RO should forward 
the veteran's complete claims folder to 
the VA physician who performed the 
February 2001 neurological examination, 
if available, (otherwise to another VA 
physician) for review.  Following this 
review, an opinion as to whether the 
veteran's multiple sclerosis, is at 
least as likely (i.e. probability of 50 
percent) related to any findings noted 
in service or within the seven year 
presumptive period following service 
should be provided.  In rendering an 
opinion, the reviewing physician should 
consider the statement rendered in 
December 2000 by the VA physician, noted 
above.  All findings should be reported 
in detail and the foundation for all 
conclusions reached should be clearly 
set forth 

4.  After completion of the foregoing, 
the RO should again review the veteran's 
claim, to include a determination of 
whether, since the April 1997 rating 
decision, new and material evidence has 
been received to reopen the veteran's 
claim for service connection for 
multiple sclerosis, in accordance with 
the provisions of 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001.  If 
the determination remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond before returning 
the claims file to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




